DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-8, 12-15 and 19-28 are pending.  Claims 1, 5, 8, 12, 15,  and 19 have been amended, claims 2-4, 9-11, and 16-18 have been canceled, and claims 21-28 have been added.  

Response to Arguments
Applicant's arguments filed on 9/24/2021 regarding the rejections of the claims under 35 U.S.C. 102/103 have been fully considered but they are not persuasive.  

Claim Rejections - 35 U.S.C. §102/103.
Regarding claim 1, Applicant argued "Wang's HARQ-ACK/NACK codebook is not equivalent to the claimed information of feedback time of claim 1, and Wang does not disclose, teach or suggest that the length of the HARQ-ACK/NACK codebook is a number of pieces of information of feedback time”; “Wang's HARQ-ACK/NACK codebook is HARQ-ACK/NACKs inserted and to be fed back. Thus, the length of Wang's HARQ-ACK/NACK codebook is a size of the HARQ- ACK/NACKs, instead of a number of pieces of information of feedback time”; and “Wang merely discloses that the size of the HARQ-ACK/NACK codebook is obtained based on a HARQ-ACK/NACK timing. Nevertheless, Wang does not disclose, teach or suggest that the length of the HARQ-ACK/NACK codebook being 16 is equivalent to 16 pieces of information of HARQ-ACK/NACK timings. Neither does Wang disclose, teach or suggest 16 or 8 Pages 9-11 of Reply).
Examiner respectfully disagrees.  As stated in the previous Office action, Xiong teaches first and second indication information is a set of values for timing and resources for the HARQ-ACK feedback (Prior Office action at Pages 7-8) and “a bitmap may be imposed onto the slot index to indicate which slot(s) may be used for the data transmission, where the bit value “1” in the bitmap may indicate that a slot is to be used while the bit value “0” may indicate that a slot is not to be used for the data transmission” (Prior Office action at Pages 12-13), which shows that the timing information would be sent in a bitmap where a bitmap would be composed of a number of bits and possible timings. As stated in the previous Office action, Wang teaches “the number of time units are variable and could be based on the length of the codebook” (Prior Office action at Page 13), which shows that the timing information would be composed of a number of bits and one possibility is that it is based on the codebook size, which has 16 possibilities. Para. 0131 of Applicant’s published application shows an example being that there are 16 pieces of related information but provides no reasoning of how these number of pieces of information are determined.  Thus, it appears that the number of pieces of information is a design choice and by Wang showing that the timing information can be based on the codebook size, the number of possible timing could be 16 which would also provide for the teachings of that design choice. Therefore, the combination of reference Xiong and Wang teach Applicant’s argued claim limitations.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1, 5-8, 12-15 and 19-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Pat.No. 10966281. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.

Instant Application 
Issued Patent US 10966281 (claim 1)
A method comprising:
A method comprising:
receiving, by a terminal, first indication information from a network device, wherein the first indication information indicates a first set of information of feedback time, the first set of information of feedback time comprises at least one piece of information of feedback time, each piece of information of feedback time of the first set of information of feedback time indicates a quantity of time units comprised in a feedback time of a first data block received by the terminal from the network device, and the feedback time of the first data block comprises a time difference between a sending time of a response message sent by the terminal to the network device for the first data block and a receiving time of the first data block by the terminal;
configuring, by a base station, higher layer signaling, wherein the higher layer signaling comprises at least one transmission timing set indicating at least one transmission timing value, and the at least one transmission timing set is related to at least one of the following factors: a subcarrier width, a TDD manner, or a data processing capability of a terminal;
receiving, by the terminal, second indication information from the network device, wherein the second indication information indicates a first piece of related information of feedback time of the first data block from the first set of related information of feedback time; and
sending, by the base station, the higher layer signaling to the terminal; determining, by the base station, downlink control information (DCI) for instructing the terminal to determine the transmission timing value in the at least one transmission timing set, wherein the determined transmission timing value is a slot that the terminal is instructed to use when sending feedback information to the base station; and
sending, by the terminal, the response message for the first data block to the 



As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of Pat. No. 10966281 and all limitations from instant application claim 1 are clearly disclosed in Pat. No. 10966281.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 12-15, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2020/0022175 A1) in view of Wang et al (US 2019/0363840 A1).
Regarding claims 1 and 8, Xiong teaches a method/apparatus (Abstract) comprising:
a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to perform steps of (Para. 0290; a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one computer processor of User Equipment (UE), enable the at least one computer processor to implement operations at the UE):
receiving, by a terminal, first indication information from a network device, wherein the first indication information indicates a first set of information of feedback time, the first set of information of feedback time comprises at least one piece of information of feedback time, each piece of information of feedback time of the first set of information of feedback time indicates a quantity of time units comprised in a feedback time of a first data block received by the terminal from the network device, and the feedback time of the first data block is a time difference between a sending time of a response message sent by the terminal to the network device for the first data block and a receiving time of the first data block by the terminal (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. first indication information is a set of values for the timing and resources for the HARQ-ACK feedback);
receiving, by the terminal, second indication information from the network device, wherein the second indication information indicates a first piece of information of feedback time of the first data block from the first set of information of feedback time (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. second indication information is dynamic indication in the DCI which tells which of the set of values to use); and
Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. the HARQ-ACK is the response message sent to the network device/PCell/SCell), 
wherein each piece of information of feedback time in the first set of information of feedback time is one of multiple pieces of related information of feedback time (Paras. 0034, 0109, and 0111; The second step of the scheduling indication would provide timing delay information, for example also in the DCI, in the form of a slot index within the timing/slot boundary; to reduce signaling overhead in the DCI in a CC #1, a bitmap may be imposed onto the slot index to indicate which slot(s) may be used for the data transmission, where the bit value “1” in the bitmap may indicate that a slot is to be used while the bit value “0” may indicate that a slot is not to be used for the data transmission; i.e. the bitmap of the index would read on multiple pieces of information).  
However, Xiong does not specifically disclose wherein each piece of information of feedback time in the first set of information of feedback time is one of 16 pieces of information of feedback time, and the first set of information of feedback time comprises 8 pieces of information of feedback time, and a quantity of bits in the second indication information that are used to indicate the first piece of information of feedback time is 3. 
Wang teaches a user equipment figures out a size and bit mapping of a HARQ-ACK/NACK codebook exactly in the case where HARQ-ACK/NACK feedback time is variable (Abstract).  He further teaches wherein each piece of information of feedback time in the first set of information of feedback time is one of 16 pieces of information of feedback time, and the first set of information of feedback time comprises 8 pieces of information of feedback time (Paras. 0029-0036 and 0136; determining downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit based on configured HARQ-ACK/NACK timing, wherein the downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit represents the order of the respective downlink time units corresponding to the same uplink time unit in the feedback window; obtaining a minimum number of bits that can be occupied by the HARQ-ACK/NACK corresponding to each downlink time unit; and obtaining starting points where the HARQ-ACK/NACKs corresponding to the respective downlink time units corresponding to the same uplink time unit; a length of an ACK/NACK codebook is 16; i.e. the number of time units are variable and could be based on the length of the codebook), and a quantity of bits in the second indication information that are used to indicate the first piece of information of feedback time is 3 (Paras. 0029-0036 and 0136; determining downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit based on configured HARQ-ACK/NACK timing, wherein the downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit represents the order of the respective downlink time units corresponding to the same uplink time unit in the feedback window; obtaining a minimum number of bits that can be occupied by the HARQ-ACK/NACK corresponding to each downlink time unit; and obtaining starting points where the HARQ-ACK/NACKs corresponding to the respective downlink time units corresponding to the same uplink time unit; a length of an ACK/NACK codebook is 16; i.e. the number of time units are variable and could be based on the length of the codebook). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Wang with the teachings of Xiong.  The motivation for doing so would have been to allow the HARQ-ACK feedback time to be variable, the user equipment may figure out a size and bit mapping of the HARQ-ACK/NACK codebook exactly, and meanwhile, effective utilization of the uplink control channel resource is ensured (Wang at Para. 0075).
Regarding claims 5, 12, and 19, the combination of references Xiong and Wang teach the limitations of the previous claims.  Xiong further teaches wherein the second indication information indicates a location or an index of the first piece of information of feedback time of the first data block in the first set of information of feedback time (Para. 0128; slot index S1 in the DCI may indicate which slot is used for the transmission of PUCCH carrying HARQ-ACK feedback).  
Regarding claims 6, 13, and 20, the combination of references Xiong and Wang teach the limitations of the previous claims.  Xiong further teaches wherein a length of a time unit comprised in the feedback time of the first data block is predefined (Para. 0115; the number of slots within one slot group may be predefined in the specification or configured by high layer signaling; i.e. the number of slots read on the length of the time unit).  
Regarding claims 7 and 14, the combination of references Xiong and Wang teach the limitations of the previous claims.  Xiong further teaches wherein the response message is a hybrid automatic repeat request (HARQ) response message (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; i.e. the HARQ-ACK is the response message sent to the network device/PCell/SCell).  
Regarding claim 15, Xiong teaches an apparatus (Abstract) comprising:
a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to perform steps of (Para. 0290; t a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one computer processor of User Equipment (UE), enable the at least one computer processor to implement operations at the UE):
sending first indication information to a terminal, wherein the first indication information indicates a first set of related information of feedback time, the first set of information of feedback time comprises at least one piece of information of feedback time, each piece of information of feedback time of the first set of information of feedback time indicates a quantity of time units comprised in a feedback time of a first data block sent by the apparatus to the terminal, and the feedback time of the first data block comprises a time difference between a sending time of a response message sent by the terminal to the apparatus for the first data block and a receiving time of the first data block received by the terminal (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. first indication information is a set of values for the timing and resources for the HARQ-ACK feedback);
Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. second indication information is dynamic indication in the DCI which tells which of the set of values to use); and
receiving the response message that is for the first data block according to the first piece of information of feedback time (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. the HARQ-ACK is the response message sent to the network device/PCell/SCell);
wherein each piece of information of feedback time in the first set of information of feedback time is one of multiple pieces of related information of feedback time (Paras. 0034, 0109, and 0111; The second step of the scheduling indication would provide timing delay information, for example also in the DCI, in the form of a slot index within the timing/slot boundary; to reduce signaling overhead in the DCI in a CC #1, a bitmap may be imposed onto the slot index to indicate which slot(s) may be used for the data transmission, where the bit value “1” in the bitmap may indicate that a slot is to be used while the bit value “0” may indicate that a slot is not to be used for the data transmission; i.e. the bitmap of the index would read on multiple pieces of information).  
However, Xiong does not specifically disclose wherein each piece of information of feedback time in the first set of information of feedback time is one of 16 pieces of information of feedback time, and the first set of information of feedback time comprises 8 pieces of information of feedback time, and a quantity of bits in the second indication information that are used to indicate the first piece of information of feedback time is 3. 
Abstract).  He further teaches wherein each piece of information of feedback time in the first set of information of feedback time is one of 16 pieces of information of feedback time, and the first set of information of feedback time comprises 8 pieces of information of feedback time (Paras. 0029-0036 and 0136; determining downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit based on configured HARQ-ACK/NACK timing, wherein the downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit represents the order of the respective downlink time units corresponding to the same uplink time unit in the feedback window; obtaining a minimum number of bits that can be occupied by the HARQ-ACK/NACK corresponding to each downlink time unit; and obtaining starting points where the HARQ-ACK/NACKs corresponding to the respective downlink time units corresponding to the same uplink time unit; a length of an ACK/NACK codebook is 16; i.e. the number of time units are variable and could be based on the length of the codebook), and a quantity of bits in the second indication information that are used to indicate the first piece of information of feedback time is 3 (Paras. 0029-0036 and 0136; determining downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit based on configured HARQ-ACK/NACK timing, wherein the downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit represents the order of the respective downlink time units corresponding to the same uplink time unit in the feedback window; obtaining a minimum number of bits that can be occupied by the HARQ-ACK/NACK corresponding to each downlink time unit; and obtaining starting points where the HARQ-ACK/NACKs corresponding to the respective downlink time units corresponding to the same uplink time unit; a length of an ACK/NACK codebook is 16; i.e. the number of time units are variable and could be based on the length of the codebook). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Wang with the teachings of Xiong.  The motivation for doing so would have been to allow the HARQ-ACK feedback time to be variable, the user equipment may figure out a size and bit mapping of the HARQ-ACK/NACK codebook exactly, and meanwhile, effective utilization of the uplink control channel resource is ensured (Wang at Para. 0075).
Regarding claims 21, 23, and 26, the combination of references Xiong and Wang teach the limitations of the previous claims.  Xiong further teaches wherein the first indication information is higher layer signaling (Fig. 9; Paras. 0124-0127; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing).  
Regarding claims 22, 24, and 27, the combination of references Xiong and Wang teach the limitations of the previous claims.  Xiong further teaches wherein the second indication information is carried in downlink control information (DCI) (Fig. 9; Paras. 0124-0127; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing).  
Regarding claim 25, the combination of references Xiong and Wang teach the limitations of the previous claims.  Xiong further teaches wherein the response message is a hybrid automatic repeat request (HARQ) response message (Fig. 9; Paras. 0124-0127; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing).  
Regarding claim 28, the combination of references Xiong and Wang teach the limitations of the previous claims.  Wang further teaches wherein the one or more Paras. 0029-0036 and 0136; determining downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit based on configured HARQ-ACK/NACK timing, wherein the downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit represents the order of the respective downlink time units corresponding to the same uplink time unit in the feedback window; obtaining a minimum number of bits that can be occupied by the HARQ-ACK/NACK corresponding to each downlink time unit; and obtaining starting points where the HARQ-ACK/NACKs corresponding to the respective downlink time units corresponding to the same uplink time unit; a length of an ACK/NACK codebook is 16; i.e. the number of time units are variable and could be based on the length of the codebook).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                     /KENT KRUEGER/Primary Examiner, Art Unit 2474